
	
		I
		112th CONGRESS
		2d Session
		H. R. 3818
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2012
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To direct the Secretary of the Treasury to mint coins in
		  commemoration of the battlefields of the Revolutionary War and the War of 1812,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Revolutionary War and War of 1812
			 Battlefields Commemorative Coin Act of 2012.
		2.Coin
			 specifications
			(a)DenominationsIn
			 commemoration of the Revolutionary War and the War of 1812, the Secretary of
			 the Treasury (hereafter in this Act referred to as the
			 Secretary) shall mint and issue the following coins:
				(1)$5 gold
			 coinsNot more than 300,000 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 silver
			 coinsNot more than 1,000,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(3)Half dollar clad
			 coinsNot more than 2,000,000 half dollar coins which shall be
			 minted to the specifications for half dollar coins contained in section 5112(b)
			 of title 31, United States Code.
				(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			3.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the Revolutionary War and the War of 1812.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2013; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary after consultation with the Commission of Fine Arts, and the
			 Revolutionary War and the War of 1812 Battlefields Foundation (hereafter in
			 this Act referred to as the Foundation); and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				4.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilityOnly 1 facility of the United States Mint may be used to
			 strike any particular quality of the coins minted under this Act.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the 1-year period beginning on January 1, 2013.
			5.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 6(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				(d)MarketingThe
			 Secretary, in cooperation with the Foundation, shall develop and implement a
			 marketing program to promote and sell the coins authorized under this Act both
			 within the United States and internationally.
			6.Surcharges
			(a)In
			 generalAll sales of coins minted under this Act shall include a
			 surcharge as follows:
				(1)A
			 surcharge of $35 per coin for the $5 coin.
				(2)A
			 surcharge of $10 per coin for the $1 coin.
				(3)A
			 surcharge of $3 per coin for the half dollar coin.
				(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be promptly
			 paid by the Secretary to the Foundation for purposes of the preservation of
			 historically significant battlefields of the Revolutionary War and the War of
			 1812 and related historical sites.
			(c)AuditsThe
			 Foundation shall be subject to the audit requirements of section 5134(f)(2) of
			 title 31, United States Code, with regard to the amounts received by the Fund
			 under subsection (b).
			
